 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

INFORMATION ASSOCIATED WITH MACGWIRE
BECK THAT IS STORED AT PREMISES CONTROLLED
BY DROPBOX, INC. SEE ATTACHMENT A.

CaseNo. /g»/"{" I:zg§_

\/\/\_/VVV

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that l have reason to believe that on the following person or property:

INFORMATION ASSOCIATED WITH MACGWIRE BECK THAT IS STORED AT PREMISES CONTROLLED
BY DROPBOX, INC. SEE ATTACHMENT A.

located in the Eastern District of Wisconsin, there is now concealed:

SEE ATTACHMENT B.

The basis for the search under Fed. R. Crim P. 41(0) is:
evidence of a crime;
E contraband, fruits of crime, or other items illegally possessed;
E property designed for use, intended for use, or used in committing a crime;
E a person to be arrested or a person who is unlawfully restrained

The search is related to violations of: 18 U.S.C. § 2252A

The application is based on these facts: See attached affidavit

[l Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant's signature

 

Task Force Officer Dickson Woo, FBI
Prz'nted Name and Tiz‘le

 

  

     
 
 
 

Sworn to bef re me and signed in my presence: ij

Date: NF [Z/[[Q //{/;

   
 

Judge ’s signatuy V

City and State: Milwaukee, Wisconsin William E. Dllffin . U.S. MagiSfrat€ Judfl’€
ease 2:13-mj-01335-v\/ED Filed 12/07/18 Pa§"é”’ ddt"_’t%“’"’ti’é’€:umem 1

 

 

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT
l, Dickson Woo, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. l make this affidavit in support of an application for a search warrant for
information associated with certain accounts that is stored at premises owned, maintained,
controlled, or operated by Dropbox, lnc., an online, electronic file storage provider
headquartered at l85 Berry Street, 4th Floor, San Francisco, California 94l07. The information
to be searched is described in the following paragraphs and in Attachment A. This affidavit is
made in support of an application for a search warrant under 18 U.S.C. §§ 2703 (a),
2703 (b)(l)(A) and 2703 (c)(l)(A) to require Dropbox, lnc. to disclose to the government records
and other informationin its possession pertaining to the subscriber or customer associated with
the accounts, including the contents of communications

2. I am a Task Force officer with the Federal Bureau of lnvestigation (FBI), and
have been since January, 2015 I am assigned to the FBl’s Child Exploitation Task Force,
l\/lilwaukee Division. My duties include investigating violations of federal criminal law,
including violations of Title 18, United States. Code, Section 2252, which criminalizes accessing
with intent to view, possession, receipt, and distribution of child pornography I have gained
experience in conducting these investigations through training and through everyday work, to
include executing search warrants and conducting interviews of individuals participating in the
trading and manufacturing of child pornography l have also received training relating to the
investigation of lnternet Crimes against Children (ICAC) which includes training in the

investigation and enforcement of state and federal child pornography laws in which computers

Case 2:18-mj-01335-WED Filed 12/07/18 Page 2 of 15 Document 1

 

 

 

and other digital media are used as a means for receiving, transmitting, and storing child
pornography

_ 3. As a Federal Task Force officer, l am authorized to investigate violations of
United States laws and to execute warrants issued under the authority of the United States. ln
particular l investigate violations of Title 18, United States Code, Sections 2251 and 2252A
which criminalize, among other things, the production, advertisement, possession, receipt, and
transportation of child pornography

4. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

5. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of l8 U.S.C. § 2252A have been committed by
Macgwire Becl<. There is also probable cause to search the information described in Attachment
A for evidence of these crimes and contraband or fruits of these crimes, as described in
_Attachment B.

PROBABLE CAUSE

6. The FBI had identified Kil< user “KitBlO” as a person sharing, posting, and
trading images of child pornography on Kik. This Kik user “KitBlO” was later identified as
DAXTON HANSEN ("Hansen"), an adult male, living in Roy, Utah.

7. On 04/l2/2017 a search warrant was executed at Hansen's residence in Roy,
Utah. l\/lultiple,digital devices were seized which belonged to Hansen. Hansen admitted he had

been viewing and sharing child pornography for approximately two years on Kik. He primarily

Case 2:18-mj-01335-WED Filed 12/07/18 Page 3 of 15 Document 1

 

 

 

shared, stored, and viewed child pornography via the application Kil<. Hansen used the Kik
profile name "KitB l 0" and only used this profile to share child pornography Hansen was
communicating with hundreds people on Kik and was an "Administrator" to multiple child
pornography groups in Kik. All of these groups traded nude images or videos of young
prepubescent boys engaged in various sexual acts. Hansen and other Kik users he communicated
with frequently traded child pornography via Dropbox, pCloud, and other online or cloud based
storage. Hansen estimated that he primarily sought child pornography images or videos of young
boys ages 8-l l. During the interview Hansen also signed an FD-1086, “Consent to Assume
Online Identity Authorization” form for his Kik’and Instagram accounts

8. Account Takeover of "KitB10": Online Undercover Session Summarv
Date Beginning/Ending: 04/12/2017 to Current
Software/Application: KIK Messenger Application

9. Session Details: Online Covert Employee - 6765 ("OCE") was connected to the
lnternet in an online undercover capacity from a computer located at the FBI Office in Salt Lake
City A software program "Camtasia Studio" was used to record the online activity, chats, and
child pornography identified within Kik.

10. Beginning on 04/l2/2017 and continuing until current, OCE signed onto the
internet in an undercover capacity and initiated Kik instant messenger using the Kik username
"KitB l 0" - (Access to this screen name had been provided via consent during the interview of
Daxton Hansen). Hansen used this profile to create numerous child pornography groups, which
he would facilitate finding people to add to the group, encourage others to trade or produce child
pornography, and ban users from the group who wouldn't share or trade. A Kik user can create

their own screen name and username. The username Within their profile stays the same while the

Cas_e 2:18-mj-01335-WED Filed 12/07/18 Page 4 of 15 Document 1

 

 

 

screen name can be changed at any time. The following was accomplished during these online
undercover sessions:

ll. On 04/l2/2017, OCE identified numerous Kik Groups and hundreds of Kik
contacts who were actively trading images of nude prepubescent aged children (boys and girls)
engaged in numerous sex acts. Some of the child pornography Kik Groups that "KitBlO" was
member of were titled "The Loony Bin", "Boy Links Only! Send On Entry Or Ban",
"Gaypervyoung", "Lovely Boys", "Boy Group", "Boy Poorn Lovers", "Trade", "Trade DB",
"DBT", "Dropbox or other" and etc. Each group can contain up to 50 members Over the course
of the online undercover session, members Would be invited and/or banned from the group by the
administrators if they were not posting images and videos of child pornography Most of the Kik
groups required Kik users to post child pornography to the group before entry was allowed
Through OCE's training and experience, administrators of these groups find other people within
Kik who have previously shared or shown interest in child pornography These Kik users were
then invited to the group. The administrators only invited members who will post images of child
pornography and they will encourage other members to share images and videos. OCE did not
have access to any previously posted images, videos, and/or comments prior to the OCE's
account takeover

l2. OCE reviewed the messages, pictures, and videos posted by members of these
child pornography groups and observed numerous videos, pictures, and links depicting child
pornography,` as well as comments posted by others in response to images and videos of child
pornography that were posted. lmages and videos posted to these groups depicted prepubescent
boys posing in various stages of undress in sexually explicit positions and videos of children

engaging in sexual activity with adults or children Every member of the Kik group has the

Case 2:18-mj-01335-WED Filed 12/07/18 Page 5 of 15 Document 1

 

 

 

 

ability to post, view, and download images within the group. Every time the OCE identified a
Kik member posting images of child pornography recordings were taken of the member's profile
and profile image. The images or videos posted were downloaded or recorded for evidence.
"Camtasia Studio" was used to record the videos and chat messages posted by the members.

l3. KIK Messenger ("Kik") is a free chat application for mobile devices in which
users can sent text messages, pictures, and videos to other users. Kik users can communicate
directly with an individual or with multiple users in a group chat. When signing up for a Kik
account, a user supplies an email address, a unique username, and a display name that is seen
when chatting with other users. On 04/28/2017 to 05/22/2017 OCE identified that Kik user
"no_limits_bmx", was a member of a known child pornography group within Kik titled "Boy
Links Only! Send on Entry or be Kicked". This group distributed, advertised, facilitated,
discussed, accessed, viewed, and/or downloaded thousands of videos and images of child
pornography

l4. The Kik user “no _limits_bmx” did post child pornography via Dropbox "links"
on 04/3 0/2017 and 05/14/ l7 and was a member of the group for almost a month Where thousands
of images/videos of child pornography were shared. Most of the images/videos shared by
members in the group were nude prepubescent and toddler age boys engaged in sexual acts with
adults and other children

15. During a Kik chat on 04/30/17 “no_ limits_bmx” posted the following dropbox
link:
https // wWw.dropbox.com/sh/ l i dp2fq9dib7vim/AADerab9a5 anCHng l 4-ZHa?dl=0
and on a another Kik chat on 05/14/17 “no_limits_bmx” posted a dropbox link:

https://www.dropbox/sh/z478vn7nlkavsbc/AAB6 kn3l32iWerAClelsea?dl=0

Case 2:18-mj-01335-WED Filed 12/07/18 Page 6 of 15 Document 1

 

 

 

 

OCE had clicked on the dropbox link from the 04/30/17 posting and observed a zip file named
“Cold Sweat.zip”. OCE then opened the zip file and observed 89 videos. OCE also downloaded
the zip file With the 89 videos. According to OCE some of the videos were child pornography
videos. l reviewed the videos and determined that 7 of the videos appeared to be child
pornography videos.

16. One of the video titled: File Feb 24, ll 46 37 Pl\/I.mp4 was a 35 second video of
an adult performing a penis to anus sex act with a 6 tolS month old infant

l7. On 05/03/2017, an Administrative Subpoena was served on Kik requesting
subscriber information associated With username “no_limits_bmx”.' On 07/l 7/2017, Kik
responded and provided the following information:

Username: no_limits_bmx

First name: Macgwire

Last name: middle finger..middle finger

Email: macgwire5 3 6@yahoo.com (unconfirmed)

IP Address: 99.l9.101.187

18. A query on the lP address 99.19.101.187 was conducted through the American
Registry for Internet Numbers (ARIN) showed it was listed to AT&T._

l9. On 08/l4/2017, an Administrative Subpoena Was served on AT&T requesting
subscriber information associated with the IP address 99.19.101.187 provided by Kik. On
08/18/2017, AT&T responded and provided the following information:

Name: Elizabeth Monroe

Account #: 149804026

Address: 425 Courtland Ave, Oshkosh, Wl 54901-9736

Case 2:18-mj-01335-WED Filed 12/07/18 Page 7 of 15 Document 1

 

 

 

 

Email address: Skulinu83@aol.com
Phone #: (716) 466-3030

20. On 12/08/17, an Administrative Subpoena was served on Yahoo requesting
subscriber information associated with the email address of Macgwire536@Yahoo.com
provided by Kik. On 12/11/17, Yahoo responded and provided the following information:

There is no such email address on record.

2l. A check in open source records showed a Macgwire J. Beck resided at the
address listed in the AT&T subpoena (425 Courtland Ave, Oshkosh, WI) and related to Elizabeth
l\/lonroe (Beck). A comparison of the Wisconsin department of motor vehicle (DMV) driver’s
license photo of Macgwire J. Beck (1\/I/W 06/09/98) matched the photo for the Kik profile of 1
“no_limits“bmx_” and the Kik name “Macgwire”. The DMV record also listed l\/lacgwire Beck § ¢`
with the same listed address of 425 Courtland Ave, Oshkosh, Wl.

22. Upon receipt of this information, the suspected user of Kik name of
“no_limits_bmx” was identified as Macgwire J. Beck (white male 5’4”, 135 lbs; DOB:
06/09/1998; SSN: XXX-XX-XXXX; Wisconsin driver's license: B200-5509-8209-01 of 425
Courtland Ave, Oshkosh, Wl 54901-9736.

23. On December 15, 2017 a Search warrant was approved and sent to Dropbox, lnc §
for the content of Macgwire Beck’s account Gn December 19, 2017 TFO Woo received the
record from Dropbox, Inc regarding the Macgwire Beck’s account A review of the account
information revealed that in the account activity records that Beck did download the series of
videos in the “Cold Sweat” folder three times. The first download was on February 28, 2017 (98

files) and then deleted on May 2, 2017. The second download was on June 7, 2017 (145 files)

 

Case 2:18-mj-01335-WED Filed 12/07/18 Page 8 of 15 Document 1

 

 

and deleted on June 10, 2017. The third time it was downloaded on June 11, 2017 (27 files) and
deleted on September 21, 2017.

24. The Dropbox records also showed Macgwire Beck’s Dropbox account was
registered under the email address of macgwire53@gmail.com and User ID: 337525966.

No Child pornography was located in the downloaded files in Beck’s dropbox account.

25. On July 10, 2018 it was determined that Beck had moved out of his parent’s
residence at 425 Courtland Ave, Oshkosh, WI and into another residence at 1501 Henry Street,
Neenah, Wl. Beck’s Wl driver’s license showed he updated his address on June 27, 2018.

26 . “Dropbox” refers to an online storage medium on the internet accessed from a
computer or electronic storage device. As an example, online storage mediums such as Dropbox
make it possible for the user to have access to saved files without the requirement of storing said
files on their own computer or other electronic storage device. Dropbox is an “offsite” storage
medium for data viewed at any time from any device capable of accessing the internet. Users
can store their files on Dropbox and avoid having the files appear on their computer Anyone
searching an individual’s computer that utilizes Dropbox would not be able to view these files if
the user opted only to store them at an offsite such as Dropbox. These are often viewed as
advantageous for collectors of child pornography in that they can enjoy an added level of
anonymity and security

27. Dropbox provides a variety of online services, including online storage access, to
the general public. Dropbox allows subscribers to obtain accounts at the domain name
www.dropbox.com. Subscribers obtain a Dropbox account by registering with an email address
During the registration process, Dropbox asks subscribers to provide basic personal identifying

information This information can include the subscriber’s full name, physical address,

Case 2:18-mj-01335-WED Filed 12/07/18 Page 9 of 15 Document 1

 

 

 

 

 

telephone numbers and other identifiers, alternative e~mail addresses, and, for paying
subscribersj means and source of payment (including any credit or bank account number).

28. When the subscriber transfers a file to a Dropbox _account, it is initiated at the
user’s computer, transferred via the Internet to the Dropbox servers, and then can automatically
be synchronized'and transmitted to other computers or electronic devices that have been
registered with that Dropbox account. This includes online storage in Dropbox servers. If the
subscriber does not delete the content, the files can remain on Dropbox servers indefinitely Even
if the subscriber deletes their account, it may continue to be available on the Dropbox servers for
a certain period of time.

29. Online storage providers typically retain certain transactional information about
the creation and use of each account on their systems This information can include the date on
which the account was created, the length of service, records of log-in (i.e., session) times and
durations, the types of service utilized, the status of the account (including whether the account is
inactive or closed), the methods used to connect to the account, and other log files that reflect
usage of the account ln addition, online storage providers often have records of the Internet ~
Protocol address (“IP address”) used to register the account and the IP addresses associated With
particular logins to the account. Because every device that connects to the lnternet must use an
IP address, lP address information can help to identify which computers or other devices
accessed the account

30. ln some cases, Dropbox account users will communicate directly with Dropbox
about issues relating to the account, such as technical problems, billing inquiries, or complaints

from other users. Online storage providers typically retain records about such communications

Case 2:18-mj-01335-WED Filed 12/07/18 Page 10 of 15 Document 1

 

 

 

including records of contacts between the user and the provider’s support services, as well
records of any actions taken by the provider or user as a result of the communications
INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

31. l anticipate executing this Warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(0)(1)(A), by using the warrant
to require Dropbox, lnc.to disclose to the government copies of the records and other
information, including the content of communications particularly described in Section l of
Attachment B. Upon receipt of the information described in Section l of Attachment B,
government-authorized persons will review that information to locate the items described in
Section ll of Attachment B.

CONCLUSION

32. Based on the forgoing, l request that the Court issue the proposed search warrant
because there is probable cause to believe that evidence of a criminal offense, namely, a
violation of 18 U.S.C. § 2252A, is located within Dropbox account(s) associated with Dropbox
link files, which are more fully described in Attachment A, which is incorporated herein by
reference. 71

33. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A) &
(c)(l)(A). Specifically, the Court is “a district court of the United States . . . that - has
jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

34. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.

Case 2:18-mj-01335-WED Filed 12/07/18 Page 11 of 15 Document 1

 

 

 

ATTACHMENT A
Property to Be Searched
The property to be searched is the entire digital contents of the Dropbox account(s) associated with

the following Dropbox link and subscriber name:

1 . Www.dropbox.com/sh/l idp2fc| 9dib7vim/AADerab9a5 anCHng l 4-Zfla?dl=0

2. Macgwire J. Beck of 1501 Henry Street, Neenah, WI, email address of
Macgwire53@gmail.com, Dropbox lD User #337525 966 and user name of l\/Iacgwire
Beck or “no_limits_bmx” and all its associated services including deleted files and e-
mails; IP addresses and associated dates/times used to access the e~mail account; that
is/are stored at premises owned, maintained, controlled, or operated by Dropbox, Inc.,

headquartered at 185 Berry Street, 4th Floor, San Francisco, CA 94107.

Case 2:18-mj-01335-WED Filed 12/07/18 Page 12 of 15 Document 1

 

 

 

ATTACHMENT B
Particular Items to be Seized
I. - Information to be disclosed by Dropbox, Inc.
To the extent that the information described in Attachment A is within the possession, custody, or
control of Dropbox , including any messages, records, files, logs, or information that have been
deleted but are still available to Dropbox or have been preserved pursuant to a request made under
18 U.S.C. § 2703(f), Dropbox is required to disclose the following information to the government
for each account or identifier listed in Attachment A:

a. The contents of all folders associated with the account, including stored or
preserved copies of files sent to and from the account, the source and destination addresses
associated with file, and the date and time at which each file was sent;

b. All transactional information of all activity of the Dropbox accounts described
above, including log files, messaging logs, records of session times and durations, dates and times
of connecting, and methods of connecting: and emails “invites” sent or received via Dropbox, and
any contact lists

c. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of session
times and durations, the date on which the account Was created, the length of service, the types of
service utilized, the IP address used to register the account, log-in lP addresses associated with
session times and dates, account status, alternative e-mail addresses provided during registration,
methods of connecting, log files, and means and source of payment (including any credit or bank

account number);

Case 2:'18-mj-01335-WED Filed 12/07/18 Page 13 of 15 Document 1

 

 

 

d. All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data, pictures, and files;

e. All records pertaining to communications between Dropbox and any person
regarding the account or identifier, including contacts with support services and records of actions
taken.

II. Information to be seized by the government

All information described above in Section l that constitutes fruits, evidence and
instrumentalities of violations of 18 U.S.C. § 2252A involving the account(s) associated with the
Dropbox link files referenced in Attachment A pertaining to the possession and distribution of
child pornography images and/or videos

III. Method of delivery
ltems seized pursuant to this search warrant can be served by sending, on any digital media
device, to TFO Dickson Woo at: Federal Bureau of Investigation, 3600 South Lake Drive, St.

Francis, Wisconsin 53235.

Case 2:18-mj-01335-WED Filed 12/07/18 Page 14 of 15 Document 1

 

 

 

 

CERTIFICATE OF AUTHENTICITY OF DOMESTIC
BUSINESS RECORDS PURSUANT TO FEDERAL RULE
OF EVIDENCE 902(11)

I, , attest, under penalties of perjury under the

 

laws of the United States of`America pursuant to 28 U.S.C. § 1746, that the information
contained in this declaration is true and correct. l am employed by Dropbox, lnc. and my official

title is . l am a custodian of records for Dropbox, Inc. 1 state

 

that each of the records attached hereto is the original record or a true duplicate of the original
record in the custody of Dropbox, Inc., and that I am the custodian of the attached records
consisting of , (pages/CDs/kilobytes). l further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth, by, or from information transmitted by, a person with
knowledge of those matters;

b. such records were kept in the ordinary course of a regularly conducted business
activity of Dropbox, lnc.; and

c. such records were made by Dropbox, Inc. as a regular practice

l further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.

 

Date Signature

Case 2:18-mj-01335-WED Filed 12/07/18 Page 15 of 15 Document 1

 

